                    Exhibit 1




Case 1:20-cv-01701-WCG Filed 11/13/20 Page 1 of 12 Document 12-1
                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF WISCONSIN


MICHAEL LANGENHORST, et al.,

                             Plaintiffs,

                      v.                                   Case No. 1:20-CV-01701-WCG

LAURE PECORE, in her official capacity as
Clerk of Menominee County, et al.,

                             Defendants.


     Intervenor-Defendant’s Proposed Answer to Amended Complaint for
                     Declaratory and Injunctive Relief


   Intervenor-Defendant Democratic Party of Wisconsin (DPW), by and through its attorneys,

answers Plaintiffs’ amended complaint for declaratory and injunctive relief (“complaint”) as set

forth below. Unless expressly admitted, each allegation in the complaint is denied, and the

DPW demands strict proof thereof.




       Case 1:20-cv-01701-WCG Filed 11/13/20 Page 2 of 12 Document 12-1
                                          Introduction

     1. Paragraph 1 of Plaintiffs’ complaint contains mere characterizations, legal contentions,

conclusions, and opinions to which no response is required.

     2. Paragraph 2 of Plaintiffs’ complaint contains mere characterizations, legal contentions,

conclusions, and opinions to which no response is required.

     3. Paragraph 3 of Plaintiffs’ complaint contains mere characterizations, legal

contentions, conclusions, and opinions to which no response is required.

                                    Jurisdiction and Venue

     4.     In response to paragraph 4 of Plaintiffs’ complaint, Intervenor DPW denies that this

Court has subject-matter jurisdiction or supplemental jurisdiction over state-law claims.

     5.     In response to paragraph 5 of Plaintiffs’ complaint, Intervenor DPW denies that this

Court has subject-matter jurisdiction or supplemental jurisdiction over state-law claims.

     6. In response to paragraph 6 of Plaintiffs’ complaint, Intervenor DPW denies that

venue is appropriate in this district.

                                              Parties

     7. In response to paragraph 7 of Plaintiffs’ complaint, Intervenor DPW lacks

knowledge or information sufficient to form a belief as to the truth of these allegations, and

they are therefore denied. In addition, Paragraph 7 of Plaintiffs’ complaint contains mere

characterizations, legal contentions, conclusions, and opinions to which no response is

required.

     8. In response to paragraph 8 of Plaintiffs’ complaint, Intervenor DPW lacks

knowledge or information sufficient to form a belief as to the truth of these allegations, and

they are therefore denied. In addition, Paragraph 8 of Plaintiffs’ complaint contains mere




          Case 1:20-cv-01701-WCG Filed 11/13/20 Page 3 of 12 Document 12-1
characterizations, legal contentions, conclusions, and opinions to which no response is

required.

    9.       In response to paragraph 9 of Plaintiffs’ complaint, Intervenor DPW lacks

knowledge or information sufficient to form a belief as to the truth of these allegations, and

they are therefore denied. In addition, Paragraph 9 of Plaintiffs’ complaint contains mere

characterizations, legal contentions, conclusions, and opinions to which no response is

required.

    10.      In response to paragraph 10 of Plaintiffs’ complaint, Intervenor DPW lacks

knowledge or information sufficient to form a belief as to the truth of these allegations, and

they are therefore denied. In addition, Paragraph 10 of Plaintiffs’ complaint contains mere

characterizations, legal contentions, conclusions, and opinions to which no response is

required.

    11.      In response to paragraph 11 of Plaintiffs’ complaint, Intervenor DPW lacks

knowledge or information sufficient to form a belief as to the truth of these allegations, and

they are therefore denied. In addition, Paragraph 11 of Plaintiffs’ complaint contains mere

characterizations, legal contentions, conclusions, and opinions to which no response is

required.

    12.      In response to paragraph 12 of Plaintiffs’ complaint, Intervenor DPW lacks

knowledge or information sufficient to form a belief as to the truth of these allegations, and

they are therefore denied. In addition, Paragraph 12 of Plaintiffs’ complaint contains mere

characterizations, legal contentions, conclusions, and opinions to which no response is

required.

    13.      In response to paragraph 13 of Plaintiffs’ complaint, Intervenor DPW lacks

knowledge or information sufficient to form a belief as to the truth of these allegations, and



         Case 1:20-cv-01701-WCG Filed 11/13/20 Page 4 of 12 Document 12-1
 they are therefore denied. In addition, Paragraph 13 of Plaintiffs’ complaint contains mere

 characterizations, legal contentions, conclusions, and opinions to which no response is

 required.

     14. In response to paragraph 14 of Plaintiffs’ complaint, Intervenor DPW admits that

 Scott McDonell is the Clerk of Dane County, Wisconsin. Paragraph 14 of Plaintiffs’

 complaint otherwise contains mere characterizations, legal contentions, conclusions, and

 opinions to which no response is required.

     15. In response to paragraph 15 of Plaintiffs’ complaint, Intervenor DPW admits that Ann

 S. Jacobs, Mark L. Thomsen, Marge Bostelmann, Julie M. Glancey, Dean Knudson, and Robert

 F. Spindell, Jr. are Wisconsin Election Commissioners. Paragraph 15 of Plaintiffs’ complaint

 otherwise contains mere characterizations, legal contentions, conclusions, and opinions to which

 no response is required.

   16.       Paragraph 16 of Plaintiffs’ complaint contains mere characterizations, legal

contentions, conclusions, and opinions to which no response is required.


                                                  Facts
     17. In response to paragraph 17 of Plaintiffs’ complaint, Intervenor DPW admits that the

 state certification of Presidential Electors prescribed in 3 U.S.C. § 6 will occur this year by

 December 8, and the Electoral College votes on December 14. The remainder of paragraph 17 of

 Plaintiffs’ complaint contains mere characterizations, legal contentions, conclusions, and

 opinions to which no response is required.

     18. Plaintiffs are stating their interpretation of the law to which no response is required.

 To the extent Plaintiffs’ characterization and interpretation of Wisconsin law differ from the

 text of the referenced statutory provisions, Intervenor DPW denies those allegations.




         Case 1:20-cv-01701-WCG Filed 11/13/20 Page 5 of 12 Document 12-1
     19. In response to paragraph 19 of Plaintiffs’ complaint, Intervenor DPW admits that the

 unofficial statewide vote count for Wisconsin was 1,630,503 to 1,610,076 in favor of

 Biden/Harris, that the Milwaukee County vote count was 317,251 for Biden/Harris, 134,355 for

 Trump/Pence, that in Menominee County, the vote count was 1303 to 278 in favor of

 Biden/Harris, and in Dane County, the vote count was 260,157 to 78,789 in favor of

 Biden/Harris.

     20. Intervenor DPW denies the allegations in paragraph 20 of Plaintiffs’ complaint.

     21. Paragraph 21 of Plaintiffs’ complaint contains mere legal contentions,

 characterizations, and opinions to which no response is required.

   22.    Paragraph 22 of Plaintiffs’ complaint contains mere legal contentions, characterizations,

and opinions to which no response is required.

   23.    Paragraph 23 of Plaintiffs’ complaint contains mere legal contentions, characterizations,

and opinions to which no response is required. To the extent any response is required, Intervenor

DPW denies the allegations of paragraph 23.

   24.    Paragraph 24 of Plaintiffs’ complaint attempts to quote, paraphrase, and/or interpret

newspaper and web articles. To the extent Plaintiffs’ interpretation and characterization differ

from the text of the articles, Intervenor DPW denies the allegations. Paragraph 24 of Plaintiffs’

complaint otherwise contains mere legal contentions to which no response is required.

   25.    Intervenor DPW lacks knowledge or information sufficient to form a belief as to the

truth of the allegations made in paragraph 25, and they are therefore denied.

   26.    Paragraph 26 of Plaintiffs’ complaint contains mere legal contentions,

characterizations, and opinions to which no response is required. Intervenor DPW otherwise

lacks knowledge or information sufficient to form a belief as to the truth of the allegations made

in paragraph 26, and they are therefore denied.



         Case 1:20-cv-01701-WCG Filed 11/13/20 Page 6 of 12 Document 12-1
   27.     Intervenor DPW lacks knowledge or information sufficient to form a belief as to the

truth of the allegations made in paragraph 26, and they are therefore denied.

   28.     Paragraph 28 of Plaintiffs’ complaint contains mere legal contentions,

characterizations, and opinions to which no response is required.

   29.     Paragraph 29 of Plaintiffs’ complaint contains mere legal contentions,

characterizations, and opinions to which no response is required. Intervenor DPW otherwise

lacks knowledge or information sufficient to form a belief as to the truth of the allegations made

in paragraph 29, and they are therefore denied.

   30.     Intervenor DPW lacks knowledge or information sufficient to form a belief as to the

truth of the allegations made in paragraph 30, and they are therefore denied.

   31.     In response to paragraph 31 of Plaintiffs’ complaint, Plaintiffs are stating their

interpretation of the law to which no response is required. To the extent Plaintiffs’

characterization and interpretation of Wisconsin law differ from the text of the statutes,

Intervenor DPW denies the allegations. Intervenor DPW otherwise lacks knowledge or

information sufficient to form a belief as to the truth of the allegations made in paragraph 31, and

they are therefore denied.

   32.     Paragraph 32 of Plaintiffs’ complaint attempts to quote, paraphrase, and/or interpret a

publication by the Wisconsin Election Commission. To the extent Plaintiffs’ interpretation

differs from the text of the publication, Intervenor DPW denies the allegations. Paragraph 32 of

Plaintiffs’ complaint otherwise contains mere legal contentions, characterizations, and opinions

to which no response is required.

   33.     Paragraph 33 of Plaintiffs’ complaint contains mere legal contentions,

characterizations, and opinions to which no response is required. To the extent a response is

required, Intervenor DPW denies the allegations of paragraph 33.



         Case 1:20-cv-01701-WCG Filed 11/13/20 Page 7 of 12 Document 12-1
   34.     Intervenor DPW denies that Wisconsin has a history of voter fraud claims. Paragraph

34 otherwise attempts to quote, paraphrase, and/or interpret a news article. To the extent

Plaintiffs’ interpretation differs from the text of the publication, Intervenor DNC denies the

allegations. Paragraph 34 of Plaintiffs’ complaint otherwise contains mere legal contentions,

characterizations, and opinions to which no response is required.

   35.     Paragraph 35 attempts to quote, paraphrase, and/or interpret a news article. To the

extent Plaintiffs’ interpretation differs from the text of the publication, Intervenor DNC denies

the allegations. Paragraph 35 of Plaintiffs’ complaint otherwise contains mere legal contentions,

characterizations, and opinions to which no response is required.

   36.     Intervenor DPW lacks knowledge or information sufficient to form a belief as to the

truth of these allegations, and they are therefore denied.

   37.     Intervenor DPW lacks knowledge or information sufficient to form a belief as to the

truth of these allegations, and they are therefore denied.

   38.     Intervenor DPW lacks knowledge or information sufficient to form a belief as to the

 truth of these allegations, and they are therefore denied.

   39.     Intervenor DPW lacks knowledge or information sufficient to form a belief as to the

 truth of these allegations, and they are therefore denied.

   40.     Intervenor DPW lacks knowledge or information sufficient to form a belief as to the

 truth of these allegations, and they are therefore denied.

   41.     Intervenor DPW lacks knowledge or information sufficient to form a belief as to the

 truth of these allegations, and they are therefore denied.

   42.     Intervenor DPW lacks knowledge or information sufficient to form a belief as to the

 truth of these allegations, and they are therefore denied.

   43.     Intervenor DPW denies the allegations of paragraph 43.



         Case 1:20-cv-01701-WCG Filed 11/13/20 Page 8 of 12 Document 12-1
 44.     Intervenor DPW denies the allegations of paragraph 44.

 45.     Intervenor DPW denies the allegations of paragraph 45.

 46.     Paragraph 46 of Plaintiffs’ complaint contains mere legal contentions, characterizations,

and opinions to which no response is required. To the extent a response is required, Intervenor

DPW denies the allegations of paragraph 46.

                                            Claims
                                            Count I
 47.     Paragraph 47 of Plaintiffs’ complaint contains mere legal conclusions to which no

response is required.

 48.     Paragraph 48 of Plaintiffs’ complaint contains mere legal conclusions to which no

response is required.

 49.     Paragraph 49 of Plaintiffs’ complaint contains mere legal conclusions to which no

response is required.

 50.     Paragraph 50 of Plaintiffs’ complaint contains mere legal conclusions to which no

response is required.

 51.     Paragraph 51 of Plaintiffs’ complaint contains mere legal conclusions to which no

response is required.

 52.     Paragraph 52 of Plaintiffs’ complaint contains mere legal conclusions to which no

response is required.

 53.     Paragraph 53 of Plaintiffs’ complaint contains mere legal conclusions to which no

response is required.

 54.     Paragraph 54 of Plaintiffs’ complaint contains mere legal conclusions, characterizations,

and opinions to which no response is required.




       Case 1:20-cv-01701-WCG Filed 11/13/20 Page 9 of 12 Document 12-1
   55.      Paragraph 55 of Plaintiffs’ complaint contains mere legal conclusions to which no

 response is required.

   56.      Paragraph 56 of Plaintiffs’ complaint contains mere legal conclusions to which no

 response is required.

   57.      Paragraph 57 of Plaintiffs’ complaint contains mere legal conclusions to which no

 response is required.

   58.      Paragraph 58 of Plaintiffs’ complaint contains mere legal conclusions to which no

 response is required.

   59.      Paragraph 59 of Plaintiffs’ complaint contains mere legal conclusions, legal

 contentions, and opinions to which no response is required.

   60.      Paragraph 60 of Plaintiffs’ complaint contains mere legal conclusions, legal

 contentions, and opinions to which no response is required.

                                           Prayer for Relief

         Intervenor DPW denies that Plaintiffs are entitled to any relief.

                                  AFFIRMATIVE DEFENSES

         Intervenor DPW asserts the following affirmative defenses without accepting any burdens

regarding them and reserves the right to assert any further defenses that may become evident during

the pendency of this matter:

                                     First Affirmative Defense

         Plaintiffs lack standing to assert their claims.

                                    Second Affirmative Defense

         The Complaint fails, in whole or in part, to state a claim upon which relief can be granted.




         Case 1:20-cv-01701-WCG Filed 11/13/20 Page 10 of 12 Document 12-1
                           Third Affirmative Defense

Plaintiffs’ claims are barred by laches.

      PROPOSED INTERVENOR’S REQUEST FOR RELIEF

Having answered Plaintiffs’ complaint, Intervenor DPW requests that the Court:

1.     Deny Plaintiffs are entitled to any relief;

2.     Dismiss Plaintiffs’ complaint with prejudice;

3.     Award Intervenor DPW its costs and attorneys’ fees incurred in defending against

       Plaintiffs’ claims in accordance with 42 U.S.C. § 1988; and

4.     Grant such other and further relief as this Court deems just and proper.




Case 1:20-cv-01701-WCG Filed 11/13/20 Page 11 of 12 Document 12-1
Dated: November 13, 2020             Respectfully submitted,

                                     /s/ David L. Anstaett

                                     David L. Anstaett (SBN #1037884)
                                     Charles G. Curtis, Jr. (SBN #1013075)
                                     PERKINS COIE LLP
                                     33 East Main Street, Suite 201
                                     Madison, Wisconsin 53703-3095
                                     Telephone: (608) 663-7460
                                     Facsimile: (608) 663-7499
                                     CCurtis@perkinscoie.com
                                     DAnstaett@perkinscoie.com

                                     Marc E. Elias* (DC #442007)
                                     John M. Devaney* (DC #375465)
                                     PERKINS COIE LLP
                                     700 Thirteenth St., N.W., Suite 800
                                     Washington, D.C. 20005-3960
                                     Telephone: (202) 654-6200
                                     Facsimile: (202) 654-9959
                                     melias@perkinscoie.com
                                     jdevaney@perkinscoie.com

                                     Counsel for Proposed Intervenor

                                     *Application for Admission Forthcoming




       Case 1:20-cv-01701-WCG Filed 11/13/20 Page 12 of 12 Document 12-1
